on rehearing.
ANDERSON, J.
— -Appellant contends, while proof that other well-regulated plants or works used the press in question may not be conclusive that the defendant was not guilty of negligence, that said fact, when taken in connection with the undisputed evidence that this press never before caused an accident though operated for years, should, as matter of law, exonorate the defendant ; that to hold otherwise would make the defendant an insurer of the safety of its machinery, and exact a higher duty than the law requires. We confess that this circumstance should strengthen the defendant’s contention, but the question should be left to the trier of facts, the jury, to determine whether or not the de*338fendant was guilty of negligence in furnishing the press in question, and which would not necessarily make it an insurer, as there was evidence that the press was defective notwithstanding it was the same kind used by others, or may have never before injured any one. The defendant had to exercise reasonable care in furnishing a reasonably safe press, and, being a manufacturer of the machine in question, the jury could have inferred that it knew that a safer and better one could be furnished, and the fact that others used the same kind did not, as matter of law, justify the defendant to use the one in question until some one got hurt. Nor does this holding necessarily make the master an. insurer of the safety of its servants or its machinery. While the law does not require him to furnish the best and most modern press, yet when there is evidence that the one in question was defective, it becomes a question for the jury to decide as to whether or not he should not have furnished another one, notwithstanding the same type may have been used by others, and not have waited until after it injured a servant. As above stated, the fact that others used this type, and that it had been safely operated for years, was a strong circumstance to be considered by the jury, but did not, as matter of law, acquit the defendant of negligence.
The application for rehearing is overruled.
McClellan, Sayre, Somerville, and de Graffenried, JJ., concur. Mayfield, J., dissents. Dowdell, C. J., not sitting.